DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-7 in the reply filed on February 3, 2022 is acknowledged.  Applicant canceled restricted claims 16-20 and added new claims 21-26. The traversal is on the ground(s) that the inventions are not mutually exclusive.  Since claims 16-20 were canceled examiner will address arguments regarding claims 8-15. This is not found persuasive because the invention of claim 1 does not require capture pads as claimed in claim 8. Furthermore the invention of claim 1 is independent of the invention of claim 8 which couples the first capture pad to a second capture pad by a local conductive trace embedded within a passivation material of the local interconnect. Claim 1 broadly claims pads formed on a carrier. This could be a layer, such as a RDL, interconnect, interposer, comprising pads. Claim 21 will be examined. Claims 22-26 depend from canceled claims 16 and 17. Accordingly claims 22-26 are viewed as canceled.
The requirement is still deemed proper and is therefore made FINAL.
Newly submitted claims 22-26 are directed to an invention that was canceled by the applicant.  Accordingly, claims 22-26 are withdrawn from consideration as being directed to a non-elected (canceled) invention.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, and 7 is/are rejected under 35 U.S.C. 102 (A)(1) as being anticipated by Shih (US 20180102311 A1; Shih).
 Regarding claim 1, Shih discloses a method comprising: forming conductive pads (Fig.7,metal of carrier 300 for bonding carrier to bump 210 and via 510; ¶31) over a first carrier substrate (Fig.7, 300; ¶38); bonding a local organic interconnect (Fig. 7, 101; ¶29) to the conductive pads(Fig.7,metal of carrier 300 for bonding carrier to bump 210; ¶31), wherein the local organic interconnect comprises a second carrier substrate (Fig.7, 100; ¶22); encapsulating (Fig. 8, 550; ¶39) the local organic interconnect and the conductive pads in a molding compound; removing the second carrier substrate by planarizing (Fig. 9; ¶40) the molding compound with a passivation material (Fig. 9, 100; ¶22 substrate is made of a passivation material) of the local organic interconnect; forming a first redistribution layer (Fig. 13, 900; ¶47) adjacent to the molding compound; forming a first external connector (Fig. 13, 121; ¶51) adjacent to the first redistribution layer; and forming a second external connector (Fig. 13, 121; ¶51)  over the first 
	Regarding claim 6, Shih discloses the method of claim 1, wherein bonding the local organic interconnect comprises performing a solder reflow (Fig.9, ball bumps like 210 are formed by reflow techniques; ¶27)on solder contacts (Fig. 9, 208; ¶27)of the local organic interconnect.(Fig. 9, 101; ¶29)  
Regarding claim 7, Shih discloses the method of claim 1, further comprising: forming a through via (Fig. 9, 510; ¶34) over the first carrier substrate (Fig. 9, 300; ¶38) adjacent the conductive pads (Fig.9,metal of carrier 300 for bonding carrier to bump 210 and via 510; ¶31); encapsulating (Fig.9, 550; ¶39) the through via in the molding compound with the local organic interconnect (Fig. 9, 101; ¶29) and the conductive pads; forming a second redistribution layer (Fig. 13, 700; ¶29) adjacent to a backside of the local organic interconnect, the second redistribution layer being electrically coupled to the first redistribution layer (Fig. 13, 900; ¶47) by the through via; and attaching an external connector (Fig. 13, 810; ¶45) to the second redistribution layer, the external connector being electrically coupled to the local organic interconnect.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over [ Shih (US 20180102311 A1; Shih) in view of Tsai et al. (US 8581420 B2; Tsai).
Regarding claim 2, Shih discloses the method of claim 1, but is silent on wherein forming the first redistribution layer comprises: removing the conductive pads from an under-bump metallization of the local organic interconnect; and forming conductive features of the first redistribution layer to the under-bump metallization.  
 	Shih discloses removing the pads from a bump (210) of the local organic interconnect and forming conductive features of the first redistribution layer to the bump (210).  At issue is using an UMB instead of a bump.
Tsai discloses that under bump metallization is more desirable than bump because bumps are less reliable over time.  (Column 1 Lines 50-61)
Therefore, before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to use UBM to increase package reliability.
Claim 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shih (US 20180102311 A1; Shih) in view of Zhai et al. (US 20160300813 A1; Zhai).
Regarding claim 4, Shih discloses the method of claim 1, but is silent on wherein the local redistribution line has a thickness of at least 0.5 mm.  
Zhai discloses forming a redistribution structure comprising lines having a thickness of 3-10mm (Fig. 5a, 132; ¶39)
Before the effective filing date of the invention it would have been obvious to form redistribution lines of at least 0.5mm (0.5mm or greater) because one having ordinary skill in the art would make the line thickness based on how many routing lines would be 
Regarding claim 5, Shih in view of Zhai discloses the method of claim 4, wherein the local redistribution line (Fig. 5a, 132; ¶39 Zhai) has a first critical dimension of at least 2 mm.  
Before the effective filing date of the invention it would have been obvious to form redistribution lines of at least 2mm (2mm or greater) because one having ordinary skill in the art would make the line thickness based on how many routing lines would be formed in a redistribution insulation layer and spacing between said line, i.e line density and line pitch.
Allowable Subject Matter
Claim 3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

Regarding claim 3, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " wherein forming the first redistribution layer  comprises forming conductive features  of the first redistribution layer to the conductive pads”, as recited in Claim 3, with the remaining features.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE C TYNES JR./Examiner, Art Unit 2816